Filed 4/25/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 90







State of North Dakota, 		Plaintiff and Appellee



v.



Richard Scott Howe, 		Defendant and Appellant







No. 20160331







Appeal from the District Court of Adams County, Southwest Judicial District, the Honorable Rhonda Rae Ehlis, Judge.



AFFIRMED.



Per Curiam.



Aaron W. Roseland, P.O. Box 390, Hettinger, ND 58639, for plaintiff and appellee; submitted on brief.



Laura C. Ringsak, 103 S. Third St., Ste. 6, Bismarck, ND 58501, for defendant and appellant; submitted on brief.

State v. Howe

No. 20160331



Per Curiam.

[¶1]	Richard Howe appeals a district court’s judgment after a jury convicted him on two counts of possession of a controlled substance and two counts of possession of drug paraphernalia.  Howe argues the guilty verdict is not supported by sufficient evidence.  We conclude sufficient evidence supports the verdict.  We summarily affirm the criminal judgment under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Carol Ronning Kapsner